Citation Nr: 0937712	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-07 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to a compensable disability rating for loss 
of sense of smell.  

2.  Entitlement to a compensable disability rating for loss 
of sense of taste.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record shows that the Veteran also appealed the issue of 
entitlement to service connection for erectile dysfunction 
that was denied by the October 2004 rating decision.  
However, the May 2005 rating decision granted service 
connection for erectile dysfunction, assigning a disability 
evaluation of 0 percent with an effective date of September 
9, 2003.  The Veteran has not expressed disagreement with the 
decision and, therefore, the issue is not before the Board at 
this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's 
claim.

The record reveals that the Veteran was afforded a VA 
examination in September 2004 with respect to his claim for a 
compensable disability rating for service-connected loss of 
smell.   In the report, the examiner noted that the Veteran 
reported a loss of smell.  The Veteran stated that over the 
years, he had decreased perception of smell to the point 
where he could not smell smoke, could not smell coffee and 
various odors.  He said that obviously if he had ammonia, 
etc., he would be able to smell something very pungent.  
However, day-to-day normal odors, he was unable to do.  The 
examiner then stated that the Veteran had a partial loss of 
sense of smell.  However, the examination report shows that 
the examiner only used coffee and soap for testing and the 
examiner provided the opinion based on the Veteran's 
subjective reports of smelling pungent odors.  Since that 
time, the Veteran stated that he does not have a sense of 
smell at all.  Further, he reported that the September 2004 
VA examiner discussed issues in the report such as smelling 
strong things like ammonia or other pungent odors that the 
Veteran did not describe during the September 2004 VA 
examination.  See December 2004 Notice of Disagreement, 
February 2005 VA Form 9.  The Veteran also submitted an April 
2005 private medical report showing that the Veteran reported 
a change in sense of smell, but the report does not reveal 
the nature of the change or whether there is a partial or 
total loss of smell.  

In reviewing the record, the Board finds that the evidence is 
unclear as to whether the Veteran's loss of smell is total, 
as to warrant a compensable disability rating under the 
pertinent diagnostic code.  See Diagnostic Code 6275.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the evidence of record does not reflect 
the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  Further, if the medical evidence 
of record is insufficient, the Board is free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
as the September 2004 VA examination report may not 
adequately reveal the current stage of the Veteran's service-
connected disability, a new VA examination must be completed.  

In addition, the Board observes that the Court has provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This notice has not been provided to the Veteran and 
he should be provided with it prior to readjudication of the 
claim.

Lastly, the record shows that the October 2004 rating 
decision also denied entitlement to a compensable disability 
rating for loss of taste.  The Veteran submitted a timely 
Notice of Disagreement (NOD) dated in December 2004 and 
stated that he disagreed with the finding on the evaluation 
for the loss of taste.  It does not appear a Statement of the 
Case (SOC) was promulgated on this issue as required by 38 
C.F.R. §§ 19.29 and 19.30.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court has held that in circumstances 
where a NOD is filed, but a SOC has not been issued, the 
Board must remand the claim to direct that a SOC be issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a VCAA 
compliant notification letter regarding 
the increased rating issue on appeal.

2.  The RO should issue a Statement of the 
Case to the Veteran and his representative 
on the issue of entitlement to a 
compensable disability rating for loss of 
sense of taste.  The Veteran is informed 
that the claim will be returned to the 
Board following the issuance of the 
statement of the case only if it is 
perfected by the filing of a timely and 
adequate substantive appeal.  Thereafter, 
the issue is to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

3.  The RO should schedule the Veteran for 
a VA examination to evaluate his sense of 
smell.  The examiner should conduct all 
required testing.  The claims file and a 
copy of this REMAND must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

The examiner should describe any remaining 
sense of smell or taste.  The examiner 
should indicate whether or not the Veteran 
has a complete loss of sense of smell, 
based upon the examination findings.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claim for an increased rating for loss of 
sense of smell.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




